 1
 2
 3                                 UNITED STATES DISTRICT COURT
 4                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 5
      MAXUM INDEMNITY COMPANY,                                 1:17-cv-01467-LJO-JLT
 6
                                 Plaintiff,                    JUDGMENT
 7
                         v.
 8
 9    BALDWINDER KAUR, d/b/a SAFEWAY
      TRUCK DRIVING SCHOOL, et al.,
10
                                 Defendants.
11
12
13          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
14          1.      Maxum Indemnity Company (“Maxum”), having prevailed upon summary judgment
15   (ECF No. 55), is entitled to a declaration as set forth in its Complaint (ECF No. 1), Counts I and II:
16                  a.        Maxum has no duty to defend Baldwinder Kaur, d/b/a Safeway Truck Driving
17                            School in connection with the Complaint for Damages and Demand for Jury
18                            Trial filed by the Estate of Baljinder Singh and others in the lawsuit in the
19                            Superior Court of the State of California, in the County of San Bernardino
20                            entitled Estate of Singh, et al. v. Onkar Transport, Inc., et al., case No. CIVDS
21                            1700068 (the “Underlying Action”) under Maxum’s policy number BDG-
22                            0064064-04;
23                  b.        Maxum has no duty to indemnify Baldwinder Kaur, d/b/a Safeway Truck
24                            Driving School in connection with the Underlying Action under Maxum’s
25                            policy number BDG-0064064-04; and
26                  c.        Maxum may withdraw from the defense of Baldwinder Kaur, d/b/a Safeway
27                            Truck Driving School in the Underlying Action.
28


                                                          1
 1          2.      Therefore, JUDGMENT is hereby entered against the defendants, Baldwinder Kaur,
 2   doing business as Safeway Truck Driving School; The Estate of Baljinder Singh; Gursharan Singh,
 3   as administrator of the Estate of Baljinder Singh; Paramjit Kaur; Onkar Transport, Inc., erroneously
 4   sued as Onkar Trucking, Inc.; Joshi Sangam; Nijjar Transport, Inc.; Bristow Logistics, Inc.; and Sky
 5   Transportation.
 6          3.      The Court awards costs to Maxum and against Sky Transport, against whom default
 7   was previously entered (ECF Nos. 37 and 61), in the amount of $118.00.
 8          4.      The Court awards costs to Maxum and against defendants, Baldwinder Kaur, doing
 9   business as Safeway Truck Driving School; The Estate of Baljinder Singh; Gursharan Singh, as
10   administrator of the Estate of Baljinder Singh; Paramjit Kaur; Onkar Transport, Inc., erroneously sued
11   as Onkar Trucking, Inc.; Joshi Sangam; Nijjar Transport, Inc.; Bristow Logistics, Inc.; and Sky
12   Transportation, in the amount of $400.00.
13          5.      This Court retains jurisdiction over any matter pertaining to this judgment.
14          6.      The Clerk of the Court is directed to CLOSE THIS CASE.
15   IT IS SO ORDERED.
16
        Dated:    January 15, 2019                     /s/ Lawrence J. O’Neill _____
17                                                UNITED STATES CHIEF DISTRICT JUDGE

18
19

20
21
22
23
24
25
26
27
28


                                                       2
